2020 IL App (1st) 171430
                                            No. 1-17-1430
                                      Opinion filed June 30, 2020

                                           FOURTH DIVISION

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                      )      Appeal from the Circuit Court
     ILLINOIS,                                       )      of Cook County.
                                                     )
           Plaintiff-Appellee,                       )
                                                     )
           v.                                        )      No. 00 CR 9450 (03)
                                                     )
     GEORGE RIVERA,                                  )      The Honorable
                                                     )      Carol M. Howard
           Defendant-Appellant.                      )      Judge, presiding.



                    PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                    Justices Lampkin and Reyes concurred in the judgment and opinion.


                                             OPINION

¶1              Following a jury trial, defendant George Rivera was convicted of first degree murder

      and five counts of armed robbery and sentenced to a total of 55 years with the Illinois

      Department of Corrections. On this appeal, defendant claims that the trial court erred in

      denying him leave to file a successive postconviction petition. Defendant, who was 23 years

      old at the time of the offense, argues that the sentencing protections for juvenile offenders

      provided by Miller v. Alabama, 567 U.S. 460 (2012), should also apply to him. For the

      following reasons, we affirm the trial court’s dismissal.
     No. 1-17-1430


¶2                                            BACKGROUND

¶3              No issues are raised on this appeal regarding the evidence against defendant or the

        sufficiency of the State’s evidence at trial. Thus, we summarize the trial evidence below. This

        court previously set forth the evidence in detail in a prior order denying defendant’s direct

        appeal, and we incorporate that order by reference. People v. Rivera, No. 1-04-2164 (2006)

        (unpublished order under Illinois Supreme Court Rule 23).

¶4              The State’s evidence at trial established that, on February 13, 2000, Frederick Jamison 1

        was fatally shot in the head in connection with a staged drug transaction. During the

        transaction, defendant and his codefendants lured Frederick Jamison and others to a specified

        location under the premise of selling them a large quantity of marijuana and then robbed them

        while pretending to be police officers. Defendant did not shoot Frederick Jamison and was

        convicted of the murder under a felony murder charge.

¶5              On February 13, 2000, at 8 p.m., Roderick and Frederick Jamison received a phone call

        regarding the purchase of 40 pounds of marijuana. The Jamison brothers and four of their

        friends drove in two separate vehicles to an auto repair shop. The friends included Corey

        Brown, John Smith, Jonathan Stevenson and Leroy Presley. Frederick Jamison brought

        $23,000 in cash with him in his white Ford Expedition SUV. Upon arrival, Frederick Jamison

        pulled his SUV into the garage and exited it, where codefendant Ventura Alvarez was waiting

        for him. Stevenson remained in the SUV with a couple of others until they heard someone

        yell, “Freeze, Police!” They were then forced out of the SUV by defendant, who was armed

        with an automatic weapon and told them to lay face down on the ground. Four or five gunmen,



                1
                 Since the victim’s brother was also involved in the events and shares the same last name, we
        include the first names of the Jamison brothers.
                                                        2
     No. 1-17-1430


        including defendant, shouted that they were police officers and ordered everyone to lay down

        on the floor. One of the gunmen took Stevenson’s wallet, while other gunmen robbed his

        friends. Defendant was in the garage for only five minutes before he drove away in Frederick

        Jamison’s SUV. The other gunmen repeatedly demanded to know the location of the cash

        payment. When they learned that it was in the SUV, they also left. Before leaving, one or two

        codefendants fired their weapons hitting Frederick Jamison in the head. After all the gunmen

        left, Roderick Jamison called 911 and the police arrived. Frederick Jamison later died of his

        injuries. After the offenders divided up the money, defendant received $2000 for his role in

        the offense.

¶6             The jury found defendant guilty of murder, aggravated vehicular hijacking, and the

        armed robbery of Presley, Roderick Jamison, Brown, Stevenson, and Smith. At the sentencing

        hearing, the trial court found that defendant was involved in the scheme and the fact that he

        left before the murder occurred did not affect his accountability for Frederick Jamison’s death.

        Defendant’s criminal history included prior convictions in 1998 for (1) the manufacture or

        delivery of more than 15 grams of cocaine, for which he received a six-year sentence, and

        (2) the aggravated unlawful use of a weapon, for which he received a two-year sentence, to be

        served concurrently with the six-year sentence.

¶7             After considering factors in mitigation and aggravation, the trial court sentenced

        defendant to 40 years for the murder plus an added 15-year firearm enhancement. The trial

        court also sentenced defendant to six 10-year terms for the five armed robberies and the

        aggravated vehicular hijacking, which were to run concurrently to each other and to the murder

        sentence. On appeal, this court remanded the case to the trial court to vacate the conviction and

        sentence for aggravated vehicular hijacking because it was used as the predicate for the felony


                                                     3
       No. 1-17-1430


          murder charge. Rivera, No. 1-04-2164, slip order at 33. We affirmed his other convictions and

          sentences. Rivera, No. 1-04-2164, slip order at 34.

¶8                On April 22, 2008, defendant filed a pro se postconviction petition claiming ineffective

          assistance of counsel and an improper indictment. On May 30, 2008, the trial court dismissed

          the petition as frivolous and patently without merit, and this court affirmed the dismissal.

          People v. Rivera, No. 1-08-1797 (2010) (unpublished order under Illinois Supreme Court Rule

          23).

¶9                On January 3, 2012, defendant filed a pro se petition for relief from judgment pursuant

          to section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2012)), in which

          he claimed that his grand jury lacked jurisdiction. On February 10, 2012, the trial court denied

          the petition.

¶ 10              On February 10, 2014, defendant filed a motion for leave to file a pro se successive

          postconviction petition, claiming that a new rule of law established his legal and factual

          innocence based on this court’s opinion in People v. Garrett, 401 Ill. App. 3d 238, 249 (2010)

          (where the government failed to prove that defendant’s robber accomplices shot the victim,

          felony murder conviction must be vacated). On August 15, 2014, the trial court denied him

          leave to file it, and this court affirmed the denial. People v. Rivera, No. 1-14-3030 (2016)

          (unpublished summary order under Illinois Supreme Court Rule 23(c)).

¶ 11              On March 10, 2017, defendant filed the current motion for leave to file a pro se

          successive postconviction petition, which the trial court summarily denied on April 13, 2017.

          On May 12, 2017, defendant filed a timely notice of appeal, and this appeal followed.




                                                       4
       No. 1-17-1430


¶ 12                                            ANALYSIS

¶ 13             Defendant claims that the trial court erred in denying him leave to file his successive

          postconviction petition pursuant to the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1

          et seq. (West 2016)).

¶ 14                                       I. Successive Petition

¶ 15             The Act provides a statutory remedy for criminal defendants who claim that their

          constitutional rights were violated. People v. Edwards, 2012 IL 111711, ¶ 21. However, our

          supreme court has made clear that both “the Act and our own case law” contemplate “only one

          postconviction proceeding.” Edwards, 2012 IL 111711, ¶ 22. “Nevertheless, [the supreme]

          court has, in its case law, provided two bases upon which the bar against successive

          proceedings will be relaxed.” Edwards, 2012 IL 111711, ¶ 22. Those two bases are (1) a

          showing of cause or prejudice or (2) a claim of actual innocence. Edwards, 2012 IL 111711,

          ¶¶ 22-23. In the case at bar, defendant alleges only cause and prejudice, so we discuss only

          that basis below.

¶ 16             Under the cause-and-prejudice test, a defendant must establish both (1) cause for his or

          her failure to raise the claim earlier and (2) prejudice stemming from his or her failure to do

          so. Edwards, 2012 IL 111711, ¶ 22 (citing People v. Pitsonbarger, 205 Ill. 2d 444, 459 (2002)).

¶ 17                                       II. Standard of Review

¶ 18             “The denial of a defendant’s motion for leave to file a successive postconviction

          petition is reviewed de novo.” People v. Bailey, 2017 IL 121450, ¶ 13; People v. Wrice, 2012

          IL 111860, ¶ 50 (applying a de novo standard of review to the State’s argument concerning

          lack of prejudice to the defendant, since these “arguments raise purely legal issues”). De novo

          consideration means that we perform the same analysis that a trial judge would perform. In re


                                                      5
       No. 1-17-1430


           N.H., 2016 IL App (1st) 152504, ¶ 50 (citing Khan v. BDO Seidman, LLP, 408 Ill. App. 3d

           564, 578 (2011)).

¶ 19                                                    III. Cause

¶ 20                A defendant “shows cause by identifying an objective factor that impeded his or her

           ability to raise a specific claim during his or her initial post-conviction proceedings.” 725 ILCS

           5/122-1(f) (West 2016). In the case at bar, defendant filed his initial postconviction petition in

           2008. 2 In 2008, defendant could not have raised a specific claim based on Miller and its

           progeny where Miller would not be decided for another four years. See People v. Carrasquillo,

           2020 IL App (1st) 180534, ¶ 108 (where defendant filed his original petition years before

           Miller, he established cause to raise a Miller claim since he “certainly could not have raised a

           claim based on a line of cases that had not even been decided yet”); see also People v. Warren,

           2016 IL App (1st) 090884-C, ¶ 48; People v. Sanders, 2016 IL App (1st) 121732-B, ¶ 19.

           Thus, we find defendant established cause.

¶ 21                                                  IV. Prejudice

¶ 22                A defendant “shows prejudice by demonstrating that the claim not raised during his or

           her initial post-conviction proceedings so infected the trial that the resulting conviction or

           sentence violated due process.” 725 ILCS 5/122-1(f) (West 2016); People v. Holman, 2017 IL

           120655, ¶ 26.

¶ 23                Defendant argues that this is a simple case for the following reasons. First, he argues

           that Miller forbids life-without-parole sentences for juveniles without special consideration


               2
                 Although defendant sought leave to file a successive postconviction petition in 2014, he was
       denied leave to file it, and the statute specifically refers to “his or her initial postconviction proceedings.”
       725 ILCS 5/122-1(f) (West 2018). The State does not argue that he lacks cause because of this 2014
       petition; and any argument not raised is waived. People v. Cardona, 2013 IL 114076, ¶ 19 (points not
       argued are waived); Ill. S.Ct. R. 341(h)(7) (eff. May 25, 2018).
                                                              6
       No. 1-17-1430


          of their youth. See Holman, 2017 IL 120655, ¶¶ 43-44 (a trial court may not impose a life-

          without-parole sentence on a juvenile without considering some variant of the Miller factors).

          Second, Miller applies to juvenile life sentences whether de facto or de jure. People v. Reyes,

          2016 IL 119271, ¶ 9. Third, a de facto life sentence for a juvenile is a prison sentence longer

          than 40 years. People v. Buffer, 2019 IL 122327, ¶¶ 40-41. Fourth, Miller applies to juvenile

          life sentences whether discretionary or mandatory. Holman, 2017 IL 120655, ¶ 40 (“Miller

          applies to discretionary sentences”); Buffer, 2019 IL 122327, ¶ 27 (Miller applies to juvenile

          life sentences, whether “mandatory or discretionary”). Lastly, defendant argues that recent

          Illinois case law shows that the reasoning and principles behind Miller may apply to

          offenders over 18 years old. See People v. Thompson, 2015 IL 118151, ¶ 44 (although the

          denial of defendant’s section 2-1401 petition was affirmed, the 19-year old “defendant is not

          necessarily foreclosed from renewing his as-applied [Miller] challenge” in a postconviction

          petition); People v. Harris, 2018 IL 121932, ¶ 1 (defendant was “18 years, 3 months of

          age”); People v. House, 2019 IL App (1st) 110580-B, ¶ 33 (defendant “had just turned 19

          years old at the time” of the offense), pet. for leave to appeal granted, No. 125124 (Jan. 29,

          2020); Carrasquillo, 2020 IL App (1st) 180534, ¶ 4 (defendant was 18 years old).

¶ 24              However, defendant fails to cite any federal or Illinois caselaw or Illinois statute

          where an offender over 21 years old, such as defendant, received special consideration

          because of his age or was treated differently than an adult. At the time of the offense,

          defendant was six days short of his twenty-fourth birthday. 3




              3
               While this appeal was pending, we granted defendant’s motion to cite additional authority.
       However, both cases cited by defendant involved under 21-year-olds. People v. Ruiz, 2020 IL App (1st)
       163145, ¶ 1 (18 years old); People v. Johnson, 2020 IL App (1st) 171362, ¶ 1 (19 years old).
                                                         7
       No. 1-17-1430


¶ 25              In its brief to this court, the State argues that “recent and traditional legislative

          enactments support[ ] the view that ‘youthful offenders’ are those under the age of 21.” For

          example, last year, our legislature changed the law to make a person convicted of first degree

          murder eligible for parole after serving only 20 years, if he or she was under 21 years old at

          the time of the offense and was sentenced after the law took effect. Pub. Act 100-1182, § 5

          (eff. Jun. 1, 2019) (adding 730 ILCS 5/5-4.5-110(b)); see Pub. Act 101-288 (amending and

          renumbering 730 ILCS 5/5-4.5-110(b) as 730 ILCS 5/5-4.5-115(b)). 4 Urging passage of this

          bill, House Majority Leader Barbara Flynn Currie argued that under-21-year-olds are “young

          people” who “do not always have good judgment.” 100th Ill. Gen. Assem., House

          Proceedings, Nov. 28, 2018, at 48 (statements of Representative Currie). The Juvenile Court

          Act of 1987 defines a “[m]inor” as “a person under the age of 21 years subject to this Act”

          (705 ILCS 405/1-3(10), 5-105(10) (West 2018)), while an “ ‘[a]dult means a person 21 years

          of age or older” (705 ILCS 405/1-3(2) (West 2018)). Our state treats under-21-year-olds

          differently in other ways, such as prohibiting sales to them of alcohol (235 ILCS 5/6-16(a)(i)

          (West 2018)), cigarettes (Pub. Act 101-2, § 25 (eff. July 1, 2019) (amending 720 ILCS

          675/1)), and wagering tickets (230 ILCS 10/18(b)(1) (West 2018)), prohibiting their gun

          ownership without parental permission (430 ILCS 65/4(a)(2)(i) (West 2018)), and limiting

          Class X sentencing for recidivist offenders to those offenders “over the age of 21 years” (730

          ILCS 5/5-4.5-95(b) (West 2018)). See also People v. Mosley, 2015 IL 115872, ¶ 36 (a ban on

          handgun possession by “minors” under 21 does not violate the second amendment (internal




                  4
                   Our legislature referred to this parole review for under 21-year-olds as “youthful offender
          parole.” 730 ILCS 5/3-3-9(a)(1.5) (West 2018).
                                                           8
       No. 1-17-1430


          quotation marks omitted)); 760 ILCS 20/2(1) (West 2018) (Illinois Uniform Transfers to

          Minors Act defines an adult as one “who has attained the age of 21 years”). 5

¶ 26              However, defendant was not under 21. Thus, any arguments that could be made based

          on the statutes and cases cited above do not apply to him. In addition, he had two prior felony

          convictions for drug trafficking and gun possession, and he committed the instant February 13,

          2000, offenses shortly after his release from those 1998 convictions. Defendant’s actions in

          this case set forth none of the immaturity or impetuosity that are the hallmarks of youth. See

          Buffer, 2019 IL 122327, ¶ 19 (the “ ‘hallmark features’ ” of youth are “ ‘immaturity,

          impetuosity, and [the] failure to appreciate risks and consequences’ ” (quoting Miller, 567 U.S.

          at 477)). Instead, the scheme in which he agreed to participate was a carefully planned and

          staged robbery—the coordinated effort of a number of offenders.

¶ 27              Defendant argues that the same considerations, which were applied to under-18-year-

          olds and which have been arguably extended in some cases and statutes to under-21-year-

          olds, should be extended further to under 24-year-olds like himself. 6 If such an extension

          should be made—and we are not saying that it should—it should be made by our legislature

          or our highest court. See People v. Jackson, 2016 IL App (1st) 143025, ¶ 56 (“If our supreme

          court believes that our legislature’s changes did not go far enough ***, that is for our highest

          court to decide.”), vacated on other grounds, No. 121527 (Mar. 25, 2020); see also Buffer,


                  5
                    We do not mean to imply that the State supports defendant’s position. The State’s brief
          explains that “the People’s position” is “that the age of 21 is where societal norms generally accept
          the definitive line of full adulthood.”
                  6
                    In support, he cites various articles and scientific studies, such as the one this court quoted
          recently in House: “ ‘[r]esearch in neurobiology and developmental psychology has shown that the
          brain doesn’t finish developing until the mid-20’s.’ ” House, 2019 IL App (1st) 110580-B, ¶ 55
          (quoting Vincent Schiraldi & Bruce Western, Why 21 Year-Old Offenders Should Be Tried in Family
          Court, Wash. Post (Oct. 2, 2015), www.washingtonpost.com/opinions/time-to-raise-the-juvenile-age-
          limit/2015/ 10/02/948e317c-6862-11e5-9ef3-fde182507eac_story.html [https://perma.cc/FV36-
          XURC]).
                                                            9
       No. 1-17-1430


          2019 IL 122327, ¶ 40 (“the entity best suited to make such a determination” is “the

          legislature”). The supreme court and the legislature are in a better position to draw clear,

          predictable and uniform lines for our state. See Buffer, 2019 IL 122327, ¶ 29 (clear,

          predictable and uniform lines “ ‘must be drawn’ ” (quoting Roper v. Simmons, 543 U.S. 551,

          574 (2005))).

¶ 28             For the foregoing reasons, we find that defendant has failed to show prejudice.

¶ 29                                           CONCLUSION

¶ 30             In conclusion, we affirm the trial court’s denial of defendant’s motion for leave to file

          his successive postconviction petition.

¶ 31             Affirmed.




                                                       10
No. 1-17-1430



                                  No. 1-17-1430


Cite as:                 People v. Rivera, 2020 IL App (1st) 171430


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 00-CR-
                         9450(03); the Hon. Carol M. Howard, Judge, presiding.



Attorneys                James E. Chadd, Patricia Mysza, and David T. Harris, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Annette Collins, and Douglas P. Harvath, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                        11